The opinion of the court was delivered by
Redfield, J.
If the husband had no settlement within the state, then, after the dissolution of the coverture, the'wife is remitted to her maiden settlement. And even before the dissolution of the covertur.e, if the husband abscond, the wife may be removed to her settlement.
But if the husband have a settlement, the wife, on marriage, takes that settlement, and after his death retains it.
We think when the coverture is determined by a decree of divorce a vinculo, she is not remitted to her maiden settlement, but retains that of the husband. There is the same reason, almost, why she should do so, as if the husband were dead. We see no sufficient reason to distinguish the cases.
It is true, that the divorce restores the wife to all her rights and liabilities, which were suspended during coverture, — but deprives her of none, which she acquired by the marriage. And if it did, it would not affect this case, she has no interest in her settlement.
The cases cited from the Massachusetts and Connecticut reports are fully in point and decisive of this case.
Judement affirmed.